   Case: 3:19-cv-50058 Document #: 143 Filed: 09/01/21 Page 1 of 1 PageID #:868




                     UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

       Alex James Dawson,                   )
                    Plaintiff,              )
                                            )      Case No. 19 CR 50058
              v.                            )
                                            )      Judge Iain D. Johnston
       John V. Baldwin, et al,              )
                    Defendants.             )

                                           ORDER

        On 7/20/2021 Magistrate Judge Jensen conducted a Pavey hearing, and on 7/30/2021
entered a Report and Recommendation that recommends denying requests to dismiss the claims
against three defendants---Nicholas Hammer, Devon Rosga and Rebecca Thielen---for failure to
exhaust administrative remedies because those defendants failed to meet their burden of showing
by a preponderance of the evidence that the plaintiff failed to timely exhaust. Dkt. 17. In
support, Judge Jensen found that a grievance naming defendants Rosga and Hammer gave
sufficient notice to alert prison officials to the plaintiff’s complaints about the defendants’
delayed response to his calls for help after falling in the prison shower, and that a second
grievance sufficiently alerted prison officials to his complaint that he received inadequate
medical care following his fall, even though the grievance did not identify defendant Thielen by
name. Judge Jensen gave the defendants to 8/13/2021 to object, but the defendants filed no
objection. The Court has reviewed the Report and Recommendation and found it to be
comprehensive and thorough. In the absence of any objection by the defendants, see 28 U.S.C. §
636(b)(1); Fed. R. Civ. P. 72(b), this Court accepts the Report and Recommendation [17] of
Judge Jensen. The requests by defendants Hammer, Rosga and Thielen to dismiss the claims
against them based on their affirmative defense of failure to exhaust is denied.



Date: September 1, 2021              By:    __________________________________________
                                            Iain D. Johnston
                                            United States District Judge
